DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 2/12/21 are acknowledged. Claims 2-29 and 31-32 have been canceled. Claims 37, 43, 47-49, 53, 55-56, 59-60 have been amended.  Claim 61-62 have been added. Claims 1, 30, and 33-62 are pending and under examination.
Withdrawn Rejection
The rejection of claims 37-46 and 49-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 4, page 2 of the previous Office action.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Barry et al. (US Patent Application Publication 2009/0060906 A1, published March 5, 2009). Barry et al. disclose stabilizing a test antibody with 10 mM succinate and 5% sorbitol. However, the art does not teach or suggest formulating the anti-IL-23p19 antibody recited in the claims in a composition comprising sorbitol and/or succinate. Thus, the prior art does not teach or suggest a pharmaceutical composition comprising an antibody, wherein said pharmaceutical composition comprises 90 mg/ml of said antibody, wherein the pH of said pharmaceutical composition is in the range of pH 5.5 to 6.5 and the osmolarity of said pharmaceutical composition is 300 ± 30 mOsmol/kg, wherein said antibody is an anti-IL-23p19 antibody comprising a light chain that comprise the amino acid sequence of SEQ ID NO: 174 and a heavy chain that comprise the amino acid sequence of SEQ ID NO: 176, wherein said pharmaceutical composition further comprises 225 mM sorbitol and 4.4 mM succinate buffer, or wherein said pharmaceutical composition further comprises 240 mM sorbitol, wherein said . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1, 30, and 33-62 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANDRA E DILLAHUNT/Examiner, Art Unit 1646    

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646